 



Exhibit 10.61
EMPLOYMENT AGREEMENT
EFFECTIVE AS OF JANUARY 1, 2006
BETWEEN
VODAVI TECHNOLOGY, INC.
AND
GREGORY K. ROEPER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              1.  
Employment
    1   2.  
Full Time Occupation
    1   3.  
Compensation and other Benefits
    1      
(a) Salary
    1      
(b) Bonus
    1      
(c) Reimbursement
    1      
(d) Fringe Benefits
    1   4.  
Term of Employment
    2      
(a) Employment Term
    2      
(b) Termination Under Certain Circumstances
    2      
(c) Result of Termination
    3      
(d) Result of Change of Control
    3   5.  
Competition and Confidential Information
    4      
(a) Interests to be Protected
    4      
(b) Non-Competition
    4      
(c) Non-Solicitation of Employees
    5      
(d) Confidential Information
    5      
(e) Return of Books and Papers
    5      
(f) Disclosure of Information
    5      
(g) Assignment
    6      
(h) Equitable Relief
    6      
(i) Restrictions Separable
    6      
(j) Survival
    6   6.  
Miscellaneous
    6      
(a) Notices
    6      
(b) Indulgences; Waivers
    7      
(c) Controlling Law
    7      
(d) Binding Nature of Agreement; Successors and Assigns
    7      
(e) Execution in Counterparts
    8      
(f) Provisions Separable
    8      
(g) Entire Agreement
    8      
(h) Paragraph Headings
    8      
(i) Number of Days
    8  

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 31, 2006, to
be effective as of January 1, 2006 (the “Effective Date”) by and between VODAVI
TECHNOLOGY, INC., a Delaware corporation (“Employer”) and GREGORY K. ROEPER
(“Employee”).
RECITALS
     Employer desires to employ Employee and Employee desires to accept such
employment, all on the terms and conditions hereinafter set forth.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants set forth in this Agreement, the parties hereto agree as follows:
     1. Employment. Employer hereby employs Employee, and Employee hereby
accepts such employment, as President and Chief Executive Officer of Employer
and in such other executive capacities and for such other executive duties and
services as shall from time to time be mutually agreed upon by Employer and
Employee.
     2. Full Time Occupation. Employee shall devote Employee’s entire business
time, attention, and efforts to the performance of Employee’s duties under this
Agreement, and shall serve Employer faithfully and diligently and shall not
engage in any other employment while employed by Employer.
     3. Compensation and other Benefits.
          (a) Salary. Employer shall pay to Employee, as compensation for the
services rendered by Employee during Employee’s employment under this Agreement,
a base salary at a rate of (1) $220,000 per annum (the “Base Salary”). Employer
shall pay the Base Salary in accordance with Employer’s established payroll
procedures.
          (b) Bonus. In addition to the Base Salary, Employee shall be eligible
to receive annual bonus compensation (the “Bonus”) in an amount to be set by the
Compensation Committee of Employer’s Board of Directors, at the committee’s sole
and exclusive discretion.
          (c) Reimbursement. Employer shall reimburse Employee for all travel
and entertainment expenses and other ordinary and necessary business expenses
incurred by Employee in connection with the business of Employer and Employee’s
duties under this Agreement. The term “business expenses” shall not include any
item not at least partially deductible by Employer for federal income tax
purposes. Reimbursements shall be made by Employer in accordance with Employer’s
normal expense policies and procedures.
          (d) Fringe Benefits. Employee shall be entitled to participate in any
group insurance, pension, retirement, vacation, expense reimbursement, and other
plans, programs, and benefits approved by the Board of Directors and made
available from time to time

 



--------------------------------------------------------------------------------



 



to executive employees of Employer generally during the term of Employee’s
employment hereunder. The foregoing shall not obligate Employer to adopt or
maintain any particular plan, program, or benefit.
     4. Term of Employment.
          (a) Employment Term. The term of Employee’s employment hereunder shall
commence on the Effective Date and shall continue until December 31, 2006. The
term of Employee’s employment hereunder shall automatically renew for successive
one-year terms, unless and until terminated by either party giving written
notice to the other not less than 30 days prior to the end of the then-current
term or as otherwise set forth in Section 4(b).
          (b) Termination Under Certain Circumstances. Notwithstanding anything
to the contrary herein contained:
               (i) Death. Employee’s employment and this Agreement shall be
automatically terminated, without notice, effective upon the date of Employee’s
death.
               (ii) Disability. If Employee shall fail to perform any of
Employee’s essential job duties under this Agreement as the result of illness or
other incapacity, with or without reasonable accommodation, for a period of more
than 12 consecutive weeks, or for more than 12 weeks within any 12-month period,
as determined by Employer for purposes of compliance with the Family and Medical
Leave Act, Employer may, at its option, and upon notice to Employee, terminate
Employee’s employment and this Agreement effective on the date of that notice.
               (iii) Unilateral Decision of Employer. Employer may, at its
option, upon notice to Employee, terminate Employee’s employment and this
Agreement effective on the date of that notice. A reduction in Employee’s
responsibilities, as such responsibilities are described in Section 1 of this
Agreement, by Employer shall constitute a termination under this Section
4(b)(iii). Employer’s failure to renew this Agreement upon expiration of the
term shall constitute a termination under this Section 4(b)(iii).
               (iv) Unilateral Decision by Employee. Employee may, at his option
and upon notice to Employer, terminate Employee’s employment and this Agreement
effective on the date of that notice.
               (v) Termination “For Cause”. Employer may terminate Employee’s
employment and this Agreement, and the rights and obligations of the parties
hereunder at any time, effective upon written notice to Employee, if the
termination of Employee’s employment is “for cause.” For purposes of this
Section 4(b)(v), “for cause” shall mean discharge resulting from a determination
by Employer that Employee: (A) has been convicted of a felony involving
dishonesty, fraud, theft, or embezzlement; (B) has performed an act or failed to
act, which if he were prosecuted and convicted, would constitute a crime or
offense involving money or property of Employer, or which would constitute a
felony in any jurisdiction involved; (C) has violated Employer’s policies
prohibiting sexual harassment or discrimination or harassment or discrimination
of any other protected basis under federal, state, or local law; or (D) has
willfully and persistently breached or violated any of the provisions of

2



--------------------------------------------------------------------------------



 



this Agreement, and such breach or violation shall have continued for a period
of 10 days after Employer shall have given Employee written notice specifying
the nature thereof in reasonable detail.
               (vi) Change of Control. In the event of a Change of Control (as
defined below), Employer or Employee may, at their respective option, upon
notice to the other, terminate Employee’s employment by providing the other
party with 30 days’ written notice after the effective date of the Change of
Control. For the purposes of this Agreement, the term “Change of Control” shall
mean:
                    (1) The approval by a majority of Employer’s Board of
Directors of (A) any merger or consolidation in which Employer is not the
surviving entity; (B) any reverse merger in which the Company is the surviving
entity; or (C) any transaction involving the sale of all or substantially all of
Employer’s assets to any person other than a wholly or majority owned direct or
indirect subsidiary of Employer; or
                    (2) Individuals who, as of the Effective Date, constitute
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board.
          (c) Result of Termination. In the event of the termination of
Employee’s employment pursuant to Sections 4(b)(i), (iv), or (v) above, Employee
shall receive no further compensation under this Agreement and all of Employee’s
unvested options shall be cancelled. In the event of the termination of
Employee’s employment pursuant to Section 4(b)(ii) or (iii) above,
               (i) Employee shall receive his Base Salary plus benefits for a
one-year period following the date of termination of Employee’s employment
pursuant to this Agreement. Such Base Salary payments will be payable in one
lump-sum amount within 10 days of the event of termination. Should Employee
become eligible for benefits in connection with a new employer during the
one-year period, Employers obligation for benefits shall cease;
               (ii) Employee’s vested options as of the date of termination
shall remain outstanding through the 120-day period following the then-current
term of this Agreement. All of Employee’s unvested options as of the date of
termination shall be cancelled; and
               (iii) Employer shall forgive any balance owed by Employee
pursuant to Employer’s funding of Employee’s Group Life Insurance policy.
          (d) Result of Change of Control. As incentive for Employee to actively
pursue the best interests of Employer’s stockholders, in the event of a Change
of Control

3



--------------------------------------------------------------------------------



 



(as that term is defined in Section 4(b)(vi) of this Agreement), then
(i) Employee shall earn the Change in Control Bonus the , which shall be paid in
one lump sum payment within ten business days from the effective date of the
Change of Control in the event of a Change of Control; and (ii) any options held
by Employee that remain unvested as of the effective date of the Change of
Control shall become fully vested and exercisable as of such effective date. For
purposes of this Agreement, the “Change in Control Bonus” shall be based on the
value of the transaction resulting in the Change of Control and, at a minimum,
shall be equal to $150,000 plus 1.5% of the transaction value in excess of
$26,000,000.
In addition, in the event of the termination of Employee’s employment pursuant
to Section 4(b)(vi) above Employee shall continue to receive his Base Salary and
benefits for a one-year period following the date of termination of Employee’s
employment pursuant to this Agreement. Such Base Salary payments will be payable
in one lump-sum amount within 10 days of the event of termination. Should
Employee become eligible for benefits in connection with a new employer during
the one-year period, Employers obligation for benefits shall cease.
Finally, Employer shall forgive any balance owed by Employee pursuant to
Employer’s funding of Employee’s Group Life Insurance policy.
     5. Competition and Confidential Information.
          (a) Interests to be Protected. For purposes of this Section 5, the
term “Employer” shall include Vodavi Technology, Inc. and any entity that is a
direct or indirect subsidiary of Vodavi Technology, Inc. during the term of this
Agreement. The parties acknowledge that Employee will perform essential services
for Employer during the term of Employee’s employment with Employer. Employee
will be exposed to, have access to, and be required to work with a considerable
amount of Confidential Information (as defined below). The parties also
expressly recognize and acknowledge that the personnel of Employer have been
trained by and are valuable to Employer and that Employer will incur substantial
expense in recruiting and training personnel if it must hire new personnel or
retrain existing personnel to fill vacancies. The parties also expressly
recognize that it could seriously impair the goodwill and diminish the value of
Employer’s business should Employee compete with Employer in any manner
whatsoever. The parties acknowledge that this covenant has an extended duration;
however, they agree that this covenant is reasonable, and it is necessary for
the protection of Employer, its stockholders, and employees. For these and other
reasons, and the fact that there are many other employment opportunities
available to Employee if his employment with Employer is terminated, the parties
are in full and complete agreement that the following restrictive covenants are
fair and reasonable and are entered into freely, voluntarily, and knowingly.
Furthermore, each party was given the opportunity to consult with independent
legal counsel before entering into this Agreement.
          (b) Non-Competition. During the term of Employee’s employment with
Employer and for the period ending 12 months after the termination of Employee’s
employment with Employer, regardless of the reason therefore, Employee shall not
(whether directly or indirectly, as owner, principal, agent, stockholder,
director, officer, manager, employee, partner, participant, or in any other
capacity) engage in or become financially interested in any competitive business
conducted within the Restricted Territory (as defined

4



--------------------------------------------------------------------------------



 



below). As used herein, the term “competitive business” shall mean any business
that designs, develops, markets, or supports commercial telephone systems,
commercial grade telephones, voice processing systems (including, but not
limited to, automated attendant, voice mail, or fax mail), computer-telephony
integration products, and related computer software products; and the term
“Restricted Territory” shall mean any area in which Employer conducts its
business during Employee’s employment hereunder.
          (c) Non-Solicitation of Employees. During the term of Employee’s
employment and for a period of 12 months after the termination of Employee’s
employment with Employer, regardless of the reason therefore, Employee shall not
directly or indirectly, for himself, or on behalf of, or in conjunction with,
any other person, company, partnership, corporation, or other entity, seek to
hire or hire any of Employer’s personnel or employees, with the exception of his
Executive Assistant, for the purpose of having such employee engage in services
that are the same, similar, or related to the services that such employee
provided for Employer.
          (d) Confidential Information. Employee shall maintain in strict
secrecy all confidential or trade secret information, whether patentable or not,
relating to the business of Employer (the “Confidential Information”) obtained
by Employee in the course of Employee’s employment, and Employee shall not,
unless first authorized in writing by Employer, disclose to, or use for
Employee’s benefit or for the benefit of any person, firm, or entity at any time
either during or subsequent to the term of Employee’s employment, any
Confidential Information, except as required in the performance of Employee’s
duties on behalf of Employer. For purposes hereof, Confidential Information
shall include without limitation any technical plans and drawings or other
reproductions or materials of any kind; any financial information with respect
to Employer or its business; any trade secrets, knowledge, or information with
respect to products, processes, inventions, formulae, software, source codes,
object codes, algorithms, and services provided; any operating procedures,
techniques, or know-how; any business methods or forms; any names, addresses, or
data on suppliers or customers; and any business policies or other information
relating to or dealing with the purchasing, sales, advertising, promotional, or
distribution policies or practices of Employer.
          (e) Return of Books and Papers. Upon the termination of Employee’s
employment with Employer for any reason, Employee shall deliver promptly to
Employer all samples or demonstration models, catalogues, manuals, memoranda,
drawings, software, source or object code, formulae, and specifications, and
operating procedures; all cost, pricing, and other financial data; all supplier
and customer information; all other written or printed materials that are the
property of Employer (and any copies of them); and all other materials which may
contain Confidential Information relating to the business of Employer, which
Employee may then have in his possession whether prepared by Employee or not.
          (f) Disclosure of Information. Employee shall disclose promptly to
Employer, or its nominee, any and all ideas, designs, processes, and
improvements of any kind relating to the business of Employer, whether
patentable or not, conceived or made by Employee, either alone or jointly with
others, during working hours or otherwise, during the entire period of
Employee’s employment with Employer, or within six months thereafter.

5



--------------------------------------------------------------------------------



 



          (g) Assignment. Employee hereby assigns to Employer or its nominee the
entire right, title, and interest in and to all inventions, discoveries, and
improvements, whether patentable or not, that Employee may conceive or make
during Employee’s employment with Employer, or within six months thereafter, and
which relate to the business of Employer. Whenever requested to do so by
Employer, whether during the period of Employee’s employment or thereafter,
Employee shall execute any and all applications, assignments, and other
instruments that Employer shall deem necessary or appropriate to apply for,
obtain, or maintain Letters Patent of the United States or of any foreign
country, or to protect otherwise the interest of Employer therein.
          (h) Equitable Relief. In the event a violation of any of the
restrictions contained in this Section 5 is established, Employer shall be
entitled to preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits, and other benefits arising
from such violation, which right shall be cumulative and in addition to any
other rights or remedies to which Employer may be entitled. In the event of a
violation of any provision of Sections 5(b), 5(c), 5(f), or 5(g) of this
Agreement, the period for which those provisions would remain in effect shall be
extended for a period of time equal to that period beginning when such violation
commenced and ending when the activities constituting such violation shall have
been finally terminated in good faith.
          (i) Restrictions Separable. If the scope of any provision of this
Section 5 is found by a Court to be too broad to permit enforcement to its full
extent, then such provision shall be enforced to the maximum extent permitted by
law. The parties agree that the scope of any provision of this Section 5 may be
modified by a judge in any proceeding to enforce this Agreement, so that such
provision can be enforced to the maximum extent permitted by law. Each and every
restriction set forth in this Section 5 is independent and severable from the
others, and no such restriction shall be rendered unenforceable by virtue of the
fact that, for any reason, any other or others of them may be unenforceable in
whole or in part.
          (j) Survival. Employer and Employee acknowledge and agree that the
obligations and rights set forth in this Section 5 shall survive the termination
of this Agreement and Employee’s employment by either Employer or Employee under
Section 4 of this Agreement.
     6. Miscellaneous.
          (a) Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received (i) if personally delivered,
on the date of delivery, (ii) if by facsimile transmission, 24 hours after
transmitter’s confirmation of the receipt of such transmission, (iii) if mailed,
three days after deposit in the United States mail, registered or certified,
return receipt requested, postage prepaid and addressed as provided below, or
(iv) if by a courier delivery service providing overnight or “next-day”
delivery, on the next business day after deposit with such service addressed as
follows:

6



--------------------------------------------------------------------------------



 



             
 
    (1 )   If to Employer:
 
           
 
          Vodavi Technology, Inc.
 
          4717 East Hilton Avenue
 
          Suite 400
 
          Phoenix, Arizona 85034
 
          Attention: Chairman of the Board
 
          Fax: (480) 483-0144
 
           
 
          with a copy given in the manner

 
          prescribed above, to:
 
           
 
          Greenberg Traurig, LLP
 
          2375 E. Camelback Road, Suite 700
 
          Phoenix, Arizona 85016
 
          Attention: Robert S. Kant, Esq.
 
          Fax: (602) 445-8100
 
           
 
    (2 )   If to Employee:
 
           
 
          Gregory K. Roeper
 
          6249 N. 78th Street, Unit 21
 
          Scottsdale, Arizona 85250

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this paragraph for the giving of notice.
          (b) Indulgences; Waivers. Neither any failure nor any delay on the
part of either party to exercise any right, remedy, power, or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege,
nor shall any waiver of any right, remedy, power, or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any other occurrence. No waiver shall be binding
unless executed in writing by the party making the waiver.
          (c) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance, and enforcement shall be governed by and
construed in accordance with the laws of the state of Arizona, notwithstanding
any Arizona or other conflict-of-interest provisions to the contrary.
          (d) Binding Nature of Agreement; Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors, and assigns;
provided that because the obligations of Employee hereunder involve the
performance of personal services, such obligations shall not be delegated by
Employee. For purposes of this Agreement, successors and assigns shall include,
but not be limited to, any individual, corporation, trust, partnership, or

7



--------------------------------------------------------------------------------



 



other entity that acquires a majority of the stock or assets of Employer by
sale, merger, consolidation, liquidation, or other form of transfer. Employer
will require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of Employer to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that Employer would be required to
perform it if no such succession had taken place.
          (e) Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of the parties reflected hereon as the signatories.
          (f) Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
          (g) Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements and conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof. This Agreement may not be modified or amended other than by an
agreement in writing.
          (h) Paragraph Headings. The paragraph headings in this Agreement are
for convenience only; they form no part of this Agreement and shall not affect
its interpretation.
          (i) Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            VODAVI TECHNOLOGY, INC.
      By:   /s/ William J. Hinz         William J. Hinz        Chairman of the
Board        EMPLOYEE

    /s/ Gregory K. Roeper      Gregory K. Roeper  

9